Citation Nr: 1219945	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-12 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left knee disability secondary to service-connected right knee cruciate deficiency with chondromalacia and degenerative arthritis. 

2. Entitlement to service connection for a right hip disorder secondary to service-connected right knee cruciate deficiency with chondromalacia and degenerative arthritis. 

3. Entitlement to service connection for degenerative changes of the lumbar spine secondary to service-connected right knee cruciate deficiency with chondromalacia and degenerative arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to June 1983.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2007 rating decision of the VA Regional Office (RO) in Waco, Texas.

These claims were previously before the Board in November 2010 when they were remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In January 2012, VA received a copy of private correspondence from Dr. L.D. regarding the Veteran's service-connected right knee disabilities.  There is no indication as to whether this correspondence is meant to be a claim for an increased rating for the Veteran's right knee disabilities.  The  issue of entitlement to a rating in excess of 10 percent for traumatic degenerative arthritis of the right knee and entitlement to a rating in excess of 20 percent for cruciate deficiency of the right knee have not been not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  



REMAND

The Veteran asserts that he has left knee, low back, and right hip disabilities secondary to his service-connected right knee cruciate deficiency with chondromalacia and degenerative arthritis. 

As noted in the Board's prior remand in November 2010, the applicable law provides that a disability which is proximately due to, or the result of, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2011).  In adjudicating a claim for entitlement to service connection on a secondary basis, the medical opinion relied on by the Board must address whether the nonservice-connected disability was aggravated by the service-connected disability.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

The Veteran underwent a VA examination in November 2007; however, the clinician did not provide an opinion as to whether the claimed disabilities of the left knee, right hip, and lumbar spine were aggravated by the service-connected right knee disabilities.  In November 2010, the Board remanded the claims for VA to obtain a clinical opinion, to include a discussion on aggravation.  The Veteran underwent another VA examination in December 2010.  Unfortunately, the clinician still did not provide an opinion as to whether the claims disabilities were aggravated by the service-connected right knee disabilities.  Where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

In order to comply with its duty to assist, VA should obtain a supplemental clinical opinion as to whether the Veteran's disabilities of the left knee, right hip, and lumbar spine, have been chronically aggravated by his service-connected right knee disabilities.  By "aggravation", the Board means that there is an increase in severity of a nonservice-connected disability or injury that is proximately due to, or the result, of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the December 2010 VA examiner, if available, to provide a supplemental medical opinion in this case.  The examiner should provide an opinion as to whether the claimed left knee, right hip and low back disabilities have been aggravated by the service-connected right knee cruciate deficiency with chondromalacia and degenerative arthritis.  The term "aggravation" means that there is an increase in severity of a nonservice-connected disability or an injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  The claims folder and a copy of this remand must be made available to the examiner and clinical findings should be reported in detail.  The clinician is requested to provide an opinion with supporting rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's left knee, right hip and low back disabilities have been made chronically worse (aggravated) by the service-connected right knee disabilities.

If the December 2010 examiner is not available, or does not feel that he can render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination.

2.  Following completion of the above, adjudicate the issues on appeal, with consideration of all evidence of record received since issuance of the most recent supplemental statement of the case in March 2012.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


